EXHIBIT 10.5

 

 

 [*] – Certain information in this document identified by brackets has been
omitted because it is both (1) not material and (2) would be competitively
harmful if publically disclosed.

 

 

SUPPLY AGREEMENT


by and among


FERRING INTERNATIONAL CENTER S.A.


and



BIO X CELL, INC.


and


INVO BIOSCIENCE, INC.


Dated as of November 12, 2018

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Table of Contents

 

 

Page

Article 1 Definitions

1

Article 2 Scope

5

Article 3 Forecasts and Purchase Orders

5

Article 4 Prices and Payments

6

Article 5 Deliveries

7

Article 6 Step-In Supply Rights

8

Article 7 Intellectual Property

8

Article 8 Confidentiality

9

Article 9 Product Quality

9

Article 10 Audits

11

Article 11 Representations and Warranties

12

Article 12 Insurance

14

Article 13 Liability and Indemnification

14

Article 14 Term and Termination

16

Article 15 Force Majeure

17

Article 16 Governing Law and Dispute Resolution

17

Article 17 Miscellaneous

17

APPENDIX 1  PRODUCT PRICE

21

APPENDIX 2 KEY PERFORMANCE INDICATOR

22

APPENDIX 3 PRODUCT DESCRIPTION

23

APPENDIX 3.1 FIRST FORECAST

24

APPENDIX 4 THIRD PARTY MANUFACTURERS

25

 

 

 

-i-

 

--------------------------------------------------------------------------------

 

 

 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT is made on November 12, 2018 (the “Effective Date”) by and
among:

 

1)

INVO Bioscience, Inc., a corporation organized and existing under the laws of
Nevada, with offices located at 407 R Mystic Avenue, Suite 34C, Medford, MA
02155 (“INVO”);

 

2)

Bio X Cell, Inc., a corporation organized and existing under the laws of
Massachusetts, with offices located at 407 R Mystic Avenue, Suite 34C, Medford,
MA 02155 (“Bio X Cell,” and, together with INVO, the “Supplier”);

 

and

 

3)

Ferring International Center S.A., a corporation organized and existing under
the laws of Switzerland, whose principal place of business is located at Chemin
de la Vergognausaz 50, 1162 St-Prex, Switzerland (hereinafter, the “Purchaser”)

 

each individually referred to as a “Party” and collectively as the “Parties”.

 

WHEREAS, Purchaser and its Affiliates are active in the development,
manufacture, registration and commercialization of pharmaceutical products;

 

WHEREAS, Supplier has expertise in the manufacture and supply of the Product (as
defined below); and

 

WHEREAS, Purchaser desires Supplier to supply, and Supplier desires to supply
Purchaser, the Product under the terms and conditions of this Agreement, and
entry into this Agreement is a condition for the Parties closing the
transactions contemplated by the Distribution Agreement dated as of November 12,
2018 (the “Distribution Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

Article 1
Definitions

 

For purposes of this Agreement, the terms defined in this Article shall have the
respective meanings set forth below:

 

1.1

“Affiliate” shall mean, with respect to any Party, any person, firm, trust,
corporation or other entity or combination thereof which directly or indirectly
(i) controls a Party, (ii) is controlled by a Party, or (iii) is under common
control with said Party; it being understood that the terms “control” and
“controlled” for purposes of this definition of “Affiliate” mean ownership of
more than fifty percent (50%), including ownership by trusts with substantially
the same beneficial interests, of the voting and equity rights of such person,
firm, trust, 

 

 

 

1

--------------------------------------------------------------------------------

 

 

 

 

 

corporation or other entity or combination thereof or the power to direct the
management of such person, firm, trust, corporation or other entity or
combination thereof.

 

1.2

“Agreement” shall mean this Supply Agreement and the Appendices hereto.

 

1.3

“Applicable Laws” shall mean all applicable common law, statutes, ordinances,
rules, regulations, guidances and orders of any Governmental Authority.

 

1.4

“Binding Forecast” shall have the meaning set forth in Section 3.1.

 

1.5

“Business Day” shall mean any day that is not a Saturday, a Sunday, or other day
on which banks are required or authorized by Applicable Law to be closed in the
City of New York.

 

1.6

“Capped Amount” shall have the meaning set forth in Section 3.1.

 

1.7

“Certificate of Analysis” shall mean a certificate of analysis that certifies
that a given quantity of the Product meets the release specifications.

 

1.8

“Claim” shall have the meaning set forth in Section 13.2(a).

 

1.9

“Commercialization” shall mean any and all activities of marketing, promoting,
distributing, offering for sale or selling the Product, including, for example,
marketing, branding, pricing, distribution, sales, obtaining health insurance
reimbursement coverage, market research, business analytics, pharmacovigilance
and medical affairs activities, pre-commercial launch market development
activities conducted in anticipation of Regulatory Approval to sell or market
the Product, seeking pricing and reimbursement approvals for the Product (if
applicable), preparing advertising and promotional materials, sales force
training, and all interactions and correspondence with a Regulatory Authority
regarding post-Regulatory Approval clinical trials. When used as a verb,
“Commercialize” means to engage in Commercialization.

 

1.10

“Damages” means all claims, threatened claims, damages, losses, suits,
proceedings, liabilities, costs (including reasonable legal expenses, costs of
litigation and reasonable attorney’s fees), or judgments, whether for money or
equitable relief, of any kind and is limited to matters asserted by Third
Parties against a Party.

 

1.11

“Delivery Date” shall have the meaning set forth in Section 3.3.

 

1.12

“Delivery Point” shall mean the single place of delivery of the Product shipment
to Purchaser pursuant to this Agreement, which location is designated by
Purchaser in writing.

 

1.13

“Development” shall mean all activities related to research, preclinical
testing, clinical development efforts, test method development and stability
testing,

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

 

assay development, toxicology, formulation, process development, formulation
development, delivery system development, quality assurance and quality control
development, statistical analysis, clinical pharmacology, clinical studies
(including clinical trials) and clinical study regulatory activities, seeking
Regulatory Approval and otherwise handling regulatory affairs, statistical
analysis and report writing with respect to the Product. Development shall not
include Manufacturing or Commercialization. When used as a verb, “Develop” means
to engage in Development.

 

1.14

“Distribution Agreement” shall have the meaning set forth in the Recitals.

 

1.15

“Effective Date” shall have the meaning set forth in the Recitals.

 

1.16

“Facilities” shall mean the facilities of the Third Party Manufacturers where
the Product is Manufactured.

 

1.17

“FDA” shall mean the United States Food and Drug Administration (or any
successor agency having the administrative authority to grant Regulatory
Approval in the United States).

 

1.18

“Force Majeure” shall have the meaning set forth in Section 15.1.

 

1.19

“Forecast” shall have the meaning set forth in Section 3.1.

 

1.20

“Good Manufacturing Practices” or “GMP” shall mean all applicable then-current
standards relating to manufacturing practices for fine chemicals, intermediates,
bulk products and/or finished pharmaceutical products, including (a) all
applicable requirements detailed in the FDA’s current Good Manufacturing
Practices regulations, U.S. 21 C.F.R. Parts 210 and 211 as may be amended and/or
updated from time to time, and (b) all Applicable Laws promulgated by any
Governmental Authority having jurisdiction over the Manufacture of the Product,
as applicable.

 

1.21

“Governmental Authority” shall mean the government entity having authority over
the manufacturing, marketing, selling, pricing, reimbursement, testing,
investigating or regulating of the Product, and all states or other political
subdivisions thereof and supranational bodies applicable thereto, including, if
applicable, the European Union, and all agencies, commissions, officials, courts
or other instrumentalities of the foregoing.

 

1.22

“Intellectual Property Rights” shall mean patents, trademarks, service marks,
trade names, design rights, copyrights (including rights in computer software),
rights in know-how and any other intellectual property rights, including product
specifications.

 

1.23

“Label” shall mean the approved display of written, printed or graphic matter
either (a) on the immediate container, packaging or wrapper of an article or
(b) inside a container, package or wrapper so long as it is easily legible
through the outside container or wrapper.

 

 

 

3

--------------------------------------------------------------------------------

 

 

 

1.24

“Manufacture” or “Manufacturing” shall mean all operations necessary or
appropriate to make, sterilize, test, release, package, store, Label, supply,
and ship the Product, in accordance with applicable packaging, controls industry
standards, GMPs, Applicable Laws, and Specifications.

 

1.25

“Party” and “Parties” shall have the meaning set forth in the Recitals.

 

1.26

“Product” shall mean Supplier’s proprietary intravaginal culture device known as
INVOcell, together with any applicable accessories, including, without
limitation, the retention device (each of which is more specifically described
on Appendix 3), together with all current and future formulations, versions,
improvements, modifications and presentations of such product by Supplier and
its Affiliates from time to time; it being understood that, for clarity, (i) the
Product shall not include any active pharmaceutical ingredients and (ii) in the
case of any Purchase Orders by Purchaser under this Agreement, such Product as
Purchaser shall specify in writing in such Purchase Order.

 

1.27

“Purchase Order” shall have the meaning set forth in Section 3.3.

 

1.28

“Purchaser” shall have the meaning set forth in the Recitals.

 

1.29

“Quality Agreement” shall mean that certain quality agreement entered into
between the Parties in the form attached to the Distribution Agreement.

 

1.30

“Regulatory Approval” shall mean the approval and authorization of a Regulatory
Authority that is necessary to Develop, Manufacture, distribute, sell, or market
the Product.

 

1.31

“Regulatory Authority” shall mean a federal, national, multinational, state,
provincial, or local regulatory agency, department, bureau, or other
governmental entity with authority over the testing, Manufacture, use, storage,
import, promotion, marketing, or sale of the Product.

 

1.32

“Regulatory Materials” shall mean regulatory applications, submissions,
notifications, correspondences, registrations, device technical files or other
filings made to or with, or other approvals granted by, a Regulatory Authority
that are necessary or reasonably desirable in order to Develop, Manufacture, or
otherwise Commercialize the Product.

 

1.33

“Requirements” shall mean, with respect to the Product, (a) the Specifications,
(b) the Quality Agreement, (c) requirements of Applicable Law, (d) where
applicable, compliance with GMP, and (e) as applicable, completed Labeling and
packaging.

 

1.34

“Specifications” shall mean the specifications of the Product as described in
(i) the corresponding Regulatory Materials for the Product and (ii) the Quality
Agreement.

 

 

 

4

--------------------------------------------------------------------------------

 

 

 

 

1.35

“Step-In Supply Agreements” shall mean those certain step-in supply agreements
entered into between the Parties and each Third Party Manufacturer in the forms
attached to the Distribution Agreement.

 

1.36

“Supplier” shall have the meaning set forth in the Recitals.

 

1.37

“Third Party” shall mean any person or entity other than Supplier, Purchaser,
and their respective Affiliates and permitted successors and assigns.

 

1.38

“Third Party Manufacturers” shall mean the third party manufacturers set forth
on Appendix 4.

 

1.39

“Third Party Manufacturing Agreements” shall mean the third party manufacturing
agreements with each of the Third Party Manufacturers, each of which have been
made available to Purchaser and shall be subject to a Step-In Supply Agreement.

 

Article 2
Scope

 

2.1

Supplier shall Manufacture, sell, and exclusively supply the Product to
Purchaser in the Territory specified in the Distribution Agreement, and
Purchaser shall, subject to Section 6.1, exclusively source the Product from
Supplier, in accordance with the terms and conditions of this Agreement.

 

2.2

Supplier shall perform all its obligations under this Agreement in accordance
with all Applicable Laws, and with all necessary skills and expertise, using
adequate and properly qualified and experienced personnel. Purchaser also agrees
to perform its obligations under this Agreement in accordance with the terms of
this Section 2.2.

 

2.3

Except as otherwise specified in this Agreement, Supplier shall be responsible
for the procurement of all materials necessary to perform its obligations under
this Agreement.

 

Article 3
Forecasts and Purchase Orders

 

3.1

On a quarterly basis, not less than thirty (30) days prior to the commencement
of each calendar quarter, Purchaser shall provide Supplier with a non-binding
rolling demand forecast for the Product for a period of twelve (12) months (the
“Forecast”), of which the first three (3) months shall be binding (the “Binding
Forecast”) and the remaining nine (9) months shall be determined by Purchaser in
good faith but shall be non-binding and solely for planning purposes, except
that, notwithstanding anything contained herein to the contrary, (i) the
Purchaser agrees that its binding orders for Products for the calendar quarter
reflected in each Forecast shall equal at least [*] of the amount of the average
forecast orders for Products for the first (2) calendar quarters in the
immediately preceding Forecast which were non-binding and (ii) the Supplier
shall have no

 

 

 

5

--------------------------------------------------------------------------------

 

 

 

 

 

binding obligation, in any calendar quarter, to deliver more than one hundred
twenty percent (120%) of Purchaser’s forecasted orders for such calendar quarter
as reflected in any previous Forecast covering such calendar quarter (the
“Capped Amount”). The first Forecast is attached hereto as Appendix 3.1.

 

3.2

Within ten (10) business days after receipt of the Forecast, Supplier shall
confirm in writing Supplier’s capability of delivering the Product in accordance
with the Binding Forecast, in the absence of which such capability shall be
deemed to have been confirmed by Supplier. The Forecast will not be binding on
Supplier to the extent it requires quantities in excess of the permitted
increases contemplated by this Article 3.

 

3.3

Written purchase orders for quantities of the Product (each, a “Purchase Order”)
shall be sent to Supplier from Purchaser at least sixty (60) days before
delivery, which Purchase Order shall also specify the delivery date (such date,
the “Delivery Date”) and Delivery Point for such Purchase Order. Supplier is to
confirm each order by means of a written order confirmation within seven (7)
days after receipt of the Purchase Order, in the absence of which the Purchase
Order shall be deemed to have been confirmed by Supplier. Supplier shall not
reject Purchase Orders that are (i) in accordance with the Binding Forecast
and/or (ii) consistent with the limitation on Supplier’s obligations set forth
in Section 3.1 above. No Purchase Order shall modify any terms of this Agreement
or contain terms inconsistent with the terms of this Agreement.

 

3.4

Purchaser may vary any Purchase Order by providing written notice to Supplier
with Supplier consent (which consent shall not be unreasonably withheld,
conditioned, or delayed) at any time up to and including one (1) month prior to
the delivery; provided, however, that if Purchaser wishes to increase the
ordered amount or to order amounts in excess of the Capped Amounts, Supplier
shall only be obliged to use commercially reasonable efforts to timely
facilitate such request.

 

3.5

Supplier shall maintain safety stock for the Product in the minimum amount of
[*] of supply measured, as of any date, based on Purchaser’s most recently
submitted Binding Forecast as calculated on an annualized basis.

 

3.6

In the event of any shortages of the Product, Supplier shall prioritize
Manufacturing the Product for Purchaser before allocating the Product for any
other use (including without limitation any permitted use of the Product by
Supplier pursuant to Section 4.3 of the Distribution Agreement).

 

Article 4
Prices and Payments

 

4.1

The price set forth in Appendix 1 shall apply to the Product purchased by
Purchaser. Supplier shall have the right on or after each anniversary of the
Effective Date, upon not less than thirty (30) days’ advance written notice, to
increase the price for the Product by an amount equal to the lower of (i) [*]
or 

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

 

 

(ii) the percentage increase in the Consumer Price Index for all Urban Consumers
for Medical Care Commodities for the twelve (12) month period ending three (3)
months prior to such anniversary date. A reasonable quantity of the Product
shall be made available to Purchaser for Clinical Trials for the Product and
shall either be (a) provided by Supplier free of charge or (b) with advance
notice to Supplier, deductible by Purchaser from any amounts due to Supplier
under future Purchase Orders.

 

4.2

Invoices and payments by Purchaser or its Affiliates shall be in U.S. Dollars,
and shall be payable within thirty (30) days from receipt of the relevant
invoice. Any late payments for properly invoiced amounts shall earn interest at
a rate per annum equal to [*] calculated on the number of days such payments are
paid after the date such payments are due. For the avoidance of doubt, no
interest shall accrue on any amounts disputed in good faith under Section 4.3.

 

4.3

If within such thirty (30) day period, Purchaser disputes in good faith all or
any portion of an invoice, Purchaser shall be required to pay only the amount
not subject to good faith dispute, and, in such event, Purchaser shall notify
Supplier of the amount and nature of the dispute. Any invoiced amounts not
disputed within such thirty (30) day period shall be deemed to be accepted by
Purchaser. The Parties will use good faith efforts to resolve any dispute
regarding payments owed by Purchaser as soon as reasonably practicable, but in
any event within thirty (30) days of Purchaser’s notice to Supplier of such
dispute. Payment by Purchaser shall constitute acceptance of the Product for
which payment is made but otherwise does not result in a waiver of any of its
rights under this Agreement.

 

4.4

If the Supplier initiates any reasonable collection actions with respect to any
past due invoice and prevails in such collection action, the Supplier shall be
permitted to recover from Purchaser all Supplier’s out-of-pocket collection
costs, including reasonable attorney’s fees.

 

4.5

In addition to all other rights and remedies of the Supplier hereunder, no
earlier than twenty (20) business days following written notice from Supplier to
Purchaser, Supplier may cease supplying Product hereunder during any period in
which the Purchaser is delinquent in any obligation to pay for Products sold to
it hereunder that is not being disputed by the Purchaser.

 

Article 5

Deliveries

 

5.1

Unless otherwise agreed between the Parties in writing, Supplier shall deliver
Products on the Delivery Date to the single address designated by Purchaser [*],
in accordance with the Quality Agreement and Purchaser’s written instructions,
as shall be delivered by a carrier determined by INVO in its commercially
reasonable judgment. Supplier shall include in each shipment an invoice and a
Certificate of Analysis and shall, at the same time, provide Purchaser with
copies thereof and any other documentation reasonably required to be delivered

 

 

 

7

--------------------------------------------------------------------------------

 

 

 

 

 

to Purchaser. Upon prior written notice to Supplier, Purchaser may make
reasonable modifications to the packing specifications of the Product, and
Purchaser shall provide Supplier with any necessary graphics, artwork,
templates, or designs in connection with such modifications; it being understood
and agreed that all such costs shall be borne solely by Supplier.

 

5.2

Supplier acknowledges that timely delivery of Product ordered in accordance with
the terms of this Agreement is of the essence. Supplier’s delivery performance
shall be measured based on the key performance indicator described in Appendix
2, and the Parties shall review Supplier’s performance on a quarterly basis.
Supplier shall compensate Purchaser for underperformance in accordance with
Appendix 2.

 

In the event Supplier becomes aware that it may for any reason not meet the
confirmed Delivery Date, Supplier shall promptly and without delay inform
Purchaser in writing and provide a new proposed delivery date which shall be as
soon as practicable after the initially confirmed Delivery Date. In the event
that urgent air shipment of Product is required to meet the Delivery Date
confirmed by Supplier to Purchaser, Supplier shall bear all fees and expenses
related to such air shipment.

 

Article 6
Step-In Supply Rights

 

6.1

If Supplier is unable to supply the Product in a timely manner for any reason,
not caused by breach by Purchaser under this Agreement or by Force Majeure, and
Supplier is unable to cure the deficiency or provide an alternate supplier
within sixty (60) days following the requested Delivery Date, pursuant to the
terms and conditions of the Step-In Supply Agreements, Purchaser shall have the
right to order the Product directly from any Third Party Manufacturer as
described in each applicable Step-In Supply Agreement. If Purchaser orders the
Product directly under the Step-In Supply Agreement, Purchaser will pay to
Supplier the positive difference, if any, between the then-existing Product
Price and the price paid to the Third Party Manufacturer. After any exercise by
Purchaser of purchased rights under a Step-In Supply Agreement, Purchaser will
supply Product sales reports to Supplier on a quarterly basis for as long as the
Purchaser continues to exercise its rights under the Step-In Supply Agreement.
The Step-In Supply Agreement shall automatically terminate upon termination of
the Distribution Agreement.

 

Article 7

Intellectual Property

 

7.1

Except as is necessary for the proper performance of this Agreement by the
Parties, or as is set out herein, no license, express or implied, is granted by
this Agreement by either Party to the other under any of their respective
Intellectual Property Rights.

 

 

 

8

--------------------------------------------------------------------------------

 

 

 

 

7.2

Nothing in this Agreement shall transfer to Supplier any Intellectual Property
Rights of Purchaser, unless explicitly stated herein. Supplier is not permitted
to use any Intellectual Property Rights of Purchaser except to the extent
required by Supplier to perform its obligations under this Agreement, and in
such event such right shall terminate immediately upon termination or expiry of
this Agreement for any reason. Supplier may not permit any Third Party (other
than its Affiliates) to use or operate under any Intellectual Property Rights of
Purchaser without Purchaser’s prior written approval.

 

7.3

Nothing in this Agreement shall transfer to Purchaser any Intellectual Property
Rights of Supplier, unless explicitly stated herein. Purchaser is not permitted
to use any Intellectual Property Rights of Supplier except to the extent
required by Purchaser to perform its obligations under this Agreement (such
rights to terminate immediately upon termination or expiry of this Agreement for
any reason), or to use Product purchased from Supplier.

 

Article 8
Confidentiality

 

8.1

In the course of their activities pursuant to this Agreement, the Parties
anticipate that they may disclose confidential information to one another and,
accordingly, both Parties agree that the confidentiality provisions set forth in
Article 12 of the Distribution Agreement shall apply as to such confidential
information as if set forth in, and applicable to, this Agreement.

 

Article 9
Product Quality

 

9.1

Product supplied by Supplier to Purchaser pursuant to this Agreement shall be
Manufactured in accordance with the Requirements and shall meet the agreed
Specifications.

 

9.2

In the event that any quantity of Product delivered to Purchaser pursuant to
this Agreement fails to satisfy the Requirements (any such quantity of Product,
the “Nonconforming Product”), the Purchaser may reject the Nonconforming Product
by giving notice to Supplier within thirty (30) days of Purchaser’s receipt of
such Nonconforming Product, or, in the case of a latent defect, within thirty
(30) days of Purchaser’s discovery of such latent defect. If timely notice of
rejection is not provided, Purchaser shall be deemed to have accepted the
Product supplied by Supplier to Purchaser pursuant to this Agreement. Any notice
of rejection must specify the manner in which the Nonconforming Product failed
to meet the Requirements or is otherwise defective. With respect to the
Nonconforming Product, Purchaser may require Supplier, upon receipt of such
written notification from Purchaser, to replace the Nonconforming Product as
soon as is reasonable under the circumstances and pay all freight and duty with
respect to such replacement. In the event of any dispute as to whether any
quantity of Product delivered to Purchaser fails to meet the Requirements or is
otherwise defective, and such dispute is not resolved by mutual agreement of 

 

 

 

9

--------------------------------------------------------------------------------

 

 

 

 

 

the Parties within ten (10) days of Purchaser’s notice of rejection (the
“Product Replacement Period”), such dispute shall be resolved by an independent
testing organization acceptable to both Supplier and Purchaser. The Party
against which the independent testing organization decides shall pay the costs
of the assessment by the independent testing organization. The Nonconforming
Product, or the defective or nonconforming portion thereof, will be disposed of
by Purchaser or will be returned to Supplier, in each case, at Supplier’s
expense and as instructed by Supplier. If Supplier fails to provide Purchaser
written notice of such instruction within fifteen (15) days following the end of
the Product Replacement Period (as extended for any review by any independent
testing organization), Purchaser shall have the right, but not the obligation,
to dispose of the Nonconforming Product at Supplier’s expense. For purposes of
this Section 9.2, “latent defect” shall mean a defect in the Product caused by
Supplier that renders the Product not usable in the ordinary course of
Purchaser’s business or not fit for its intended purpose and that is not
identifiable by basic examination of such Product.

 

9.3

The Parties agree that all Product delivered to Purchaser shall at the time of
delivery have a shelf life of [*] remaining unexpired. If the remaining shelf
life is less than [*], Supplier shall deliver such Product only after written
acceptance by Purchaser.

 

9.4

In the event of relevant complaints or a recall, Purchaser shall notify
Supplier, and Supplier shall, at Purchaser’s request, supply Purchaser with all
support and information reasonably required for the investigation of such
complaints or recall as well as other material concerns with respect to the
quality of Products. In the case of recall which is subject to indemnification
by Supplier under Article 13, Supplier will reimburse Purchaser for any
out-of-pocket cost reasonably expended by Purchaser to effect the recall and the
replacement of the Product without charge. Purchaser will be responsible for
interfacing with the customer and promptly providing the customer information to
Supplier. If such complaint or recall is the result of Purchaser’s failure of
performance under this Agreement, Purchaser shall reimburse Supplier for costs
incurred by Supplier in connection with such compliant or recall as and to the
extent any Damages are the result of Purchaser’s failure of performance.

 

9.5

Each Party shall notify the other Party of any regulatory action taken anywhere
concerning the safety of the Product within two (2) days of the action being
taken and shall provide the other Party with complete information concerning the
action. In the event of any recall for any reason, Supplier shall fully
cooperate with Purchaser in accordance with Section 9.4.

 

9.6

Supplier shall not (i) make any revisions to the Specifications with respect to
the Product, (ii) except in accordance with the Third Party Manufacturing
Agreements, outsource the Manufacturing of the Product or any portion thereof,
(iii) make any changes to the Facility which requires revisions to the
Regulatory Approval for the Product or related Regulatory Materials as required
by Applicable Law; or (iv) make any changes to the Third Party Manufacturing 

 

 

10

--------------------------------------------------------------------------------

 

 

 

 

 

Agreements, in the case of (i), (ii), (iii), and (iv) above, without the prior
written consent of Purchaser; provided, however, that such consent shall not be
unreasonably withheld, conditioned, or delayed if such modification or change
does not violate any Applicable Laws, adversely impact the performance of the
Product, or adversely impact the price of the Product. In the event that any
such modification or change requires notice to or approval from a Governmental
Authority (i) such modification or change shall not be made until the approval
is obtained or notice is given and (ii) the Parties agree to reasonably
cooperate at their own expense to effectuate such notice or approval.

 

9.7

In the event that Purchaser requests a modification to the Specifications,
Purchaser shall notify Supplier of the proposed modification, and Supplier shall
consider the proposed modification in good faith, which shall include the
consideration of the impact of such modification on the Product sold by Supplier
to Purchaser and other Third Parties. If Purchaser is willing to pay for all
costs related to the proposed modification (including without limitation
obtaining necessary governmental approvals), the Supplier’s consent to such
proposed modification shall not be unreasonably withheld or delayed.

 

Article 10
Audits

 

10.1

Purchaser, at its own cost, not more frequently than once each calendar year may
carry out inspections of the premises, equipment and procedures of Supplier
and/or any Third Party Manufacturer, as applicable, to ascertain that the
Product is Manufactured in compliance with GMP and other regulations applicable
to the Manufacture of Product under this Agreement, as well as the terms and
conditions of this Agreement. Purchaser may either conduct such audit itself or
with the assistance of an external expert or auditor bound by standard
confidentiality obligations. Supplier and/or each Third Party Manufacturer, as
applicable, warrants the auditors’ free access to the relevant premises and
equipment. The Parties understand and agree that, in the event of any conflict
between this Article 10 and the Quality Agreement, the terms and conditions of
the Quality Agreement shall control.

 

10.2

Supplier and/or any Third Party Manufacturer, as applicable, having been
informed at least fifteen (15) days before the audit is due to take place of the
identity of the auditors, together with the exact times and dates and the form
that it is to take, will offer all reasonable assistance in the conduct of the
audit. Notwithstanding the aforesaid, where Purchaser has material concerns
regarding the Product’s quality, Purchaser upon written notice to the Supplier
detailing the basis for the material concerns may organize an audit and inform
Supplier and/or any Third Party Manufacturer, as applicable, of its decision to
do so with three (3) business days’ notice. Each such audit shall be conducted
during Supplier’s and/or any Third Party Manufacturer’s, as applicable, normal
business hours and while Product is being Manufactured. All persons performing
the audit shall comply with the reasonable workplace rules of the facility being
audited.

 

 

 

11

--------------------------------------------------------------------------------

 

 

 

 

10.3

After the completion of each audit, Purchaser shall send Supplier and/or any
Third Party Manufacturer, as applicable, an audit report detailing any
discrepancies identified. Supplier and/or any Third Party Manufacturer, as
applicable, shall within thirty (30) days of receipt of the report, or where
appropriate sooner, respond to Purchaser on the conclusions of the report, and
shall, at its own expense, implement all corrective measures reasonably required
to Manufacture and supply Product in accordance with the Requirements.

 

10.4

In the event that an audit or inspection is required by a Third Party, such as a
Governmental Authority, concerning the Product, Purchaser, Supplier, and/or any
Third Party Manufacturer, as applicable, agree to give each other such notice as
is reasonably practicable of any such audit or inspection, and shall grant
either Purchaser, Supplier, and/or any Third Party Manufacturer, as applicable,
such access to data, personnel or facilities as may be reasonably necessary to
comply with such audit or inspection.

 

10.5

Supplier and/or any Third Party Manufacturer, as applicable, shall promptly
notify Purchaser of any FDA notices of violation or deficiency letters or other
FDA inspection reports relating to the Product or facilities used by Supplier
and/or any Third Party Manufacturer, as applicable, in the Manufacture of the
Product. Supplier and/or any Third Party Manufacturer, as applicable, shall
promptly deliver (within two (2) Business Days) to Purchaser all reports, data,
information, and correspondence received from the FDA or any other Regulatory
Authority with respect to the Product and any GMP issues relating thereto and
any written response, information, data, or correspondence delivered by Supplier
and/or any Third Party Manufacturer, as applicable, to the FDA or other
Regulatory Authority with respect to the Product.

 

Article 11
Representations and Warranties

 

11.1

Supplier represents and warrants that:

 

 

i)

it has the corporate authority to enter into this Agreement and to perform its
obligations hereunder;

 

 

ii)

it is not subject to any legal, contractual, or regulatory restriction,
limitation, or conditions that may affect adversely its ability to perform
hereunder;

 

 

iii)

it has the right to Manufacture and deliver Products to Purchaser as
contemplated hereby;

 

 

iv)

the Product shall be Manufactured in conformity with the Requirements, and shall
be free from material defects;

 

 

v)

the ingredients and materials used to Manufacture Product shall be in conformity
with the Requirements and free from material defects;

 

 

 

12

--------------------------------------------------------------------------------

 

 

 

 

 

vi)

the equipment and Facility used to Manufacture the Product shall meet the
Requirements and inspection criteria regarding the testing, packaging, and
storage of the Product;

 

 

vii)

it has delivered to Purchaser true, correct, and complete copies of the Third
Party Manufacturing Agreements; and

 

 

viii)

it will perform its obligations under this Agreement in accordance with all
Applicable Laws.

 

No agent, employee or other representative of Supplier has the right to modify
or expand Supplier’s warranty applicable to the Product or to make any
representations or warranties other than those warranties set forth in this
Section 11.1, and if made, should not be relied upon by Purchaser and will be of
no force or effect hereunder. Purchaser is solely responsible for making its own
independent determination whether the Product and the Specifications will suit
its needs and intended uses (even if Supplier is aware of Purchaser’s needs and
intended uses), and Purchaser acknowledges that is does not rely upon, and will
not rely upon any representations or warranty of Supplier, except for the
warranties set forth in this Section 11.1.

 

11.2

Purchaser represents and warrants that:

 

 

i)

it has the corporate authority to enter into this Agreement and to perform its
obligations hereunder;

 

 

ii)

it is not subject to any legal, contractual, or regulatory restriction,
limitation, or conditions that may affect adversely its ability to perform
hereunder;

 

 

iii)

it will not directly or indirectly during the Term distribute, market, promote
or offer for sale the Product outside of the Territory specified in the
Distribution Agreement; and

 

 

iv)

it will perform its obligations under this Agreement in accordance with all
Applicable Laws.

 

No agent, employee or other representative of Purchaser has the right to modify
or expand Purchaser’s warranty applicable to the Product or to make any
representations or warranties other than those warranties set forth in this
Section 11.2, and if made, should not be relied upon by Supplier and will be of
no force or effect hereunder. Supplier acknowledges that it does not rely upon,
and will not rely upon any representations or warranty of Purchaser, except for
the warranties set forth in this Section 11.2.

 

11.3

The Parties are not authorized to and shall not incur any liability for which
the other Party may become directly, indirectly, or contingently liable, nor
shall they, except as explicitly provided in this Agreement, hold themselves out
as having authority to represent or act on behalf of the other Party in any
capacity

 

 

 

13

--------------------------------------------------------------------------------

 

 

 

 

11.3

whatsoever, nor shall the relationship between the Parties be construed as a
co-partnership, joint venture, or principal-agent relationship.

 

11.4

EACH OF THE PARTIES UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR IN ANY OTHER ANCILLARY AGREEMENT, NEITHER PARTY MAKES ANY EXPRESS
REPRESENTATIONS OR WARRANTIES, AND NO REPRESENTATION OR WARRANTY SHALL BE
IMPLIED UNDER THIS AGREEMENT OR AT LAW, WITH RESPECT TO THIS AGREEMENT, THE
PRODUCT, OR OTHER SERVICES HEREUNDER OR OTHERWISE, INCLUDING WARRANTIES OF
HABITABILITY, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY, AND ALL OTHER WARRANTIES ARISING
UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR FOREIGN LAWS).

 

Article 12
Insurance

 

12.1

Supplier and Purchaser shall carry commercially reasonable insurance to cover
their respective activities and liabilities under this Agreement, and shall upon
the other Party’s request supply documentation confirming the same.

 

Article 13
Liability and Indemnification

 

13.1

NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
SUFFERED BY EITHER PARTY UNDER THIS AGREEMENT, EXCEPT TO THE EXTENT THE DAMAGES
RESULT FROM A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS, GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR ARE PAYABLE IN CONNECTION WITH A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER THIS Article 13 FOR LIABILITY OWED TO THIRD PARTIES.

 

13.2

Indemnification by Supplier.

 

 

(a)

Supplier shall indemnify and hold harmless Purchaser and its Affiliates and
their respective directors, officers, employees and agents from and against any
and all Damages, arising out of or resulting from any claim, demand, action,
suit or proceeding brought by a Third Party (collectively, a “Claim”) based upon
or arising from: (i) any bodily injury, death or property damage resulting from
any actual or alleged defect in the Manufacture of the Product or from the
failure of the Product to conform to the Requirements; (ii) any breach by
Supplier of any of its representations, warranties or obligations under this
Agreement; (iii) any violation by Supplier of Applicable Laws; or (iv)

 

 

 

14

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

any gross negligence or willful act or omission of Supplier or its Affiliates or
subcontractors or any of their respective employees or agents relating to the
activities in connection with this Agreement.

 

 

(b)

Purchaser shall give Supplier prompt written notice of any Claim with respect to
which Supplier’s indemnification obligations apply, but any delay or failure of
such notice shall not excuse Supplier’s indemnification obligations except to
the extent that Supplier’s legal position is actually and materially prejudiced
thereby. Supplier shall have the right to assume and control the defense and
settlement of any Claim; provided, however, that following conditions must be
satisfied: (i) Supplier must provide to Purchaser written acknowledgement to
Purchaser of Supplier’s obligation to indemnify Purchaser hereunder against
Damages that may result from the Claim, and (ii) the Claim does not include
damages other than monetary damages for which indemnity hereunder is available,
(iii) the Claim does not relate to or arise in connection with any criminal
proceeding, action, indictment, criminal allegation or investigation, and (iv)
if requested by Purchaser, Supplier has reasonably demonstrated Supplier’s
financial ability to pay for the defense of such Claim and to satisfy the full
amount of any Damages that may result from such Claim. Purchaser shall have the
right to participate in the defense of the Claim at its own expense, but in any
event shall cooperate with Supplier in the investigation and defense of the
Claim.

 

 

(c)

If Supplier is entitled to, and does, assume and control the defense and
settlement of any Claim with respect to which its indemnification obligations
apply, then Supplier shall not settle such Claim without Purchaser’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), unless (i) the sole relief provided in such settlement is monetary
in nature and shall be paid in full by Supplier and (ii) such settlement does
not include any finding or admission of a violation by Purchaser of any
Applicable Laws or Third Party’s rights.

 

13.3

Indemnification by Purchaser.

 

 

(a)

Purchaser shall indemnify and hold harmless Supplier and its Affiliates and
their respective directors, officers, employees and agents from and against any
and all Damages, arising out of or resulting from any Claim based upon or
arising from: (i) any breach by Purchaser of any of its representations,
warranties or obligations under this Agreement; (ii) any violation by Purchaser
of Applicable Laws; (iii) any Claim arising out of the marketing, service,
distribution or alteration of the Product by Purchaser or its Affiliates (as and
to the extent not involving any breach or indemnity obligation by Supplier under
this Agreement or the Distribution Agreement) or (vi) any gross negligence or
willful act or omission of Purchaser or its Affiliates or any of their
respective 

 

 

 

15

--------------------------------------------------------------------------------

 

 

 

 

 

 

employees or agents relating to the activities in connection with this
Agreement.

 

 

(b)

Supplier shall give Purchaser prompt written notice of any Claim with respect to
which Purchaser’s indemnification obligations apply, but any delay or failure of
such notice shall not excuse Purchaser’s indemnification obligations except to
the extent that Purchaser’s legal position is actually and materially prejudiced
thereby. Purchaser shall have the right to assume and control the defense and
settlement of any such Claim; provided, however, that following conditions must
be satisfied: (i) Purchaser must provide to Supplier written acknowledgement to
Supplier of Purchaser’s obligation to indemnify Supplier hereunder against
Damages that may result from the Claim, and (ii) the Claim does not include
damages other than monetary damages for which indemnity hereunder is available,
(iii) the Claim does not relate to or arise in connection with any criminal
proceeding, action, indictment, criminal allegation or investigation, and (iv)
if requested by Supplier, Purchaser has reasonably demonstrated Purchaser’s
financial ability to pay for the defense of such Claim and to satisfy the full
amount of any Damages that may result from such Claim. Supplier shall have the
right to participate in the defense of the Claim at its own expense, but in any
event shall cooperate with Purchaser in the investigation and defense of the
Claim.

 

 

(c)

If Purchaser is entitled to, and does, assume and control the defense and
settlement of any Claim with respect to which its indemnification obligations
apply, then Purchaser shall not settle such Claim without Supplier’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), unless (i) the sole relief provided in such settlement is monetary
in nature and shall be paid in full by Purchaser and (ii) such settlement does
not include any finding or admission of a violation by Supplier of any
Applicable Laws or Third Party’s rights.

 

Article 14
Term and Termination

 

14.1

This Agreement shall become effective on the Effective Date and shall remain in
full force and effect until the termination of the Distribution Agreement.

 

14.2

Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accruing prior to such expiration or termination, and Articles
Article 8, Article 13, Article 16, and Article 17 shall survive termination of
this Agreement.

 

14.3

In the event of any termination of this Agreement (except for any termination
resulting from Purchaser’s default or the expiration of the Term of the
Distribution Agreement), Purchaser shall have the right but not the obligation 

 

 

 

16

--------------------------------------------------------------------------------

 

 

 

 

 

to purchase all usable stock of Product which was Manufactured for Purchaser
(based upon the pricing terms set forth in Article 4).

 

Article 15
Force Majeure

 

15.1

Neither Party shall be held liable or responsible to the other Party, nor be
deemed to have defaulted under or breached the Agreement for failure or delay in
fulfilling or performing any term of the Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected Party including but not limited to fires,
earthquakes, floods, embargoes, wars, acts of war (whether war is declared or
not), insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances, transportation delays, inability to secure fuel, raw materials or
key components necessary for the manufacture of the Product, or acts, omissions
or delays in acting by any Governmental Authority or other party (“Force
Majeure”).

 

Article 16
Governing Law and Dispute Resolution

 

16.1

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, excluding any rules of conflicts of laws that would apply
the substantive laws of any other jurisdiction. The Parties agree to exclude the
applicability of the provisions of the United Nations Convention on Contracts
for the International Sale of Goods.

 

16.2

Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be resolved by litigation as contemplated by Section 15.3 of the
Distribution Agreement as if such provisions were set forth in, and applicable
to, this Agreement.

 

Article 17
Miscellaneous

 

17.1

All notices, claims or other communications to be given or delivered under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given when delivered personally to the recipient, when sent
by facsimile or electronic transmission, or one (1) or two (2) business days
after being sent to the recipient by reputable overnight or two (2) day courier
service (charges prepaid), as applicable. Such notices, claims and other
communications shall be sent to the addresses of Purchaser and Supplier first
indicated above or to such other address or to the attention of such other
Person as the recipient Party has specified by prior written notice to the
sending Party. All notices, claims and other communications hereunder may be
given by any other means (including telecopy), but shall not be deemed to have
been duly given unless and until it is actually received by the intended
recipient.

 

 

17

--------------------------------------------------------------------------------

 

 

 

 

17.2

Neither Party shall assign its rights or obligations under the Agreement, in
whole or in part, by operation of law or otherwise without the prior written
consent of the other Party. Notwithstanding anything to the contrary contained
herein, either Party may assign its rights and obligations under the Agreement
to an Affiliate without the prior consent of the other Party; provided, that the
assignor shall remain liable for all such obligations under this Agreement and
provide written notice to the other Party of such assignment, and assignee
agrees in writing to assume and be bound by the terms and conditions of this
Agreement. Any purported assignment in violation of this Section shall be null
and void. This Agreement is binding on and inures to the benefit of the Parties
and their respective permitted successors and permitted assigns.

 

17.3

Except as required by Applicable Laws or as permitted below, Supplier agrees not
to (i) disclose the identity of Purchaser, its Affiliates or their personnel as
a customer, former or prospective customer of Supplier, (ii) disclose the
existence and content of the Agreement provided hereunder, or (iii) use any
trade name, trademark, service mark, logo or symbol of Purchaser or its
Affiliates, in all such cases without the prior written approval of Purchaser.
Supplier shall be permitted to disclose this Agreement to potential investors
and lenders provided that they agree to maintain its terms as confidential.

 

17.4

Supplier shall not change, alter, or retain subcontractors or change or alter
the Third Party Manufacturers or amend any agreements with such subcontractors
or Third Party Manufacturers applicable to the Product being distributed in the
Territory without the prior written consent of Purchaser (which consent shall
not be unreasonably withheld, conditioned, or delayed), unless change is
required to comply with Applicable Laws.

 

17.5

No change, modification, extension, termination or waiver of this Agreement, or
any of the provisions contained therein, shall be valid unless made in writing
and signed by duly authorized representatives of both Parties.

 

17.6

This Agreement and the Appendices hereto, together with the Distribution
Agreement embody the entire understanding between the Parties and supersede any
prior understanding and agreements between and among them respecting the subject
matter hereof. There are no representations, agreements, arrangements or
understandings, oral or written, between the Parties hereto relating to the
subject matter of the Agreement which are not fully expressed herein.

 

17.7

Any of the provisions of the Agreement which are determined to be invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability in such jurisdiction, without rendering invalid
or unenforceable the remaining provisions hereof and without affecting the
validity or enforceability of any of the terms of the Agreement in any other
jurisdiction.

 

 

 

18

--------------------------------------------------------------------------------

 

 

 

 

17.8

The waiver by either Party hereto of any right hereunder or the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.

 

17.9

INVO and Bio X Cell hereby covenant and agree that each shall be responsible for
and shall cause its Affiliates to perform all of the obligations as the Supplier
under this Agreement.

 

17.10

The Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Counterparts may be exchanged in PDF or other electronic
format.

 

 

 

[Signature Page Follows]

 

 

 

 

 

 

19

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the dates set forth below and effective
as of the Effective Date.

 

 

 

FERRING INTERNATIONAL CENTER S.A.

 

 

 

By: _________________________

 

Name: ___________________

Title: ____________________

Date: ____________________

 

 

 

By: _________________________

 

Name: ___________________

Title: ____________________

Date: ____________________

 

 

 

INVO BIOSCIENCE, INC.

 

 

 

By: _________________________

 

Name: ___________________

Title: ____________________

Date: ____________________

 

 

 

BIO X CELL, INC.

 

 

 

By: _________________________

 

Name: ___________________

Title: ____________________

Date: ____________________

 

 

 

20

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX 1
PRODUCT PRICE

 

 

Product Prices

 

The price for the Product will be [*].

 

INVO Retention Device: [*].

 

 

Product samples: [*].

 

 

 

 

21

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX 2
KEY PERFORMANCE INDICATOR

 

On Time in Full (OTIF)

 

Purpose

 

To measure the percentage of order lines delivered On Time In Full to the agreed
point of delivery by the confirmed delivery date.

 

Definition:                    

 

The number of order lines received On Time (with a +/- 5 calendar days tolerance
compared to the confirmed delivery date) and In Full (volumes delivered as per
the order confirmation – with a +/- 5% quantity tolerance per order line), as a
percentage of the total number of order lines expected per month based on the
confirmed delivery dates.

 

Unit of Measurement:

Percent (%)

 

OTIF Target:

 

99%

 

Review:

 

Quarterly for the preceding quarter

 

Compensation:

 

Supplier shall compensate Purchaser, by means of a credit note, as follows in
the event the actual OTIF is below the OTIF Target:

 

OTIF %

% of Value of Orders Delivered in the Quarter concerned

Between 99 and 95

[*]

Between 94 and 85

[*]

Between 84 and 75

[*]

Below 74

[*]

 

If the actual OTIF in a quarter is between 100 and 99, Purchaser agrees to pay
invoices for orders delivered in the subsequent quarter within 15 days instead
of 30 days as per Section 4.2.

 

 

 

22

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX 3
PRODUCT DESCRIPTION

 

 

 

The INVOcell is an Intravaginal Culture System. An intravaginal culture system
is a prescription device intended for preparing, holding, and transferring human
gametes or embryos during intravaginal in vitro fertilization or intravaginal
culture procedures.

 

The INVOcell Culture Device (FG-002) is a two-part assembly enclosed in two
separate packages. One package contains the inner chamber. The second package
contains the top and bottom parts of the outer vessel.

 

The inner vessel holds culture medium, eggs and sperm, or ICSI fertilized
embryos. In an INVOcell procedure, the inner vessel is placed into the outer
vessel, which provides additional resistance to contamination. Following the
loading of gametes or embryos, the INVOcell Culture Device is assembled and
placed in the vaginal cavity for 72 hours (3-days) to allow for embryo
development.

 

The INVOcell Retention Device (P-017) is a single-use, medical grade silicone
device that is similar in shape and material to a diaphragm or menstrual cup.
The Retention Device has holes to allow for natural drainage of vaginal fluids.
The Retention Device is placed into the vaginal cavity with the INVOcell Culture
Device to ensure that the INVOcell Culture Device is retained in the vaginal
cavity for 72 hours (3-days). The retention device comes in 1 size: 70mm.

 

 

 

 

23

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX 3.1
FIRST FORECAST

 

 

 

[*]

[*]

[*]

[*]

INVOcell devices

[*]

[*]

[*]

[*]

Retention devices

[*]

[*]

[*]

[*]

INVOcell samples

[*]

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------

 

 

 

 

 

APPENDIX 4
THIRD PARTY MANUFACTURERS

 

 

Vendor Type

Contact Information

Components or Service Provided

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

 

 

 

 

 

25

--------------------------------------------------------------------------------

 

 